ORDER
This matter is before the Court for consideration of defendant’s Petition for Certiorari. The Petition seeks an order of this Court amending our former order entered herein on 9 July 1984, 311 N.C. 398, by which we reversed the opinion of the Court of Appeals and remanded the case to that court for further remand to the Superior Court, Dare County, for reinstatement of the original judgment entered against the defendant. Petitioner prays that this Court amend the remand portion of its order to remand the case to the Court of Appeals for consideration of issues preserved for review but not addressed by the Court of Appeals in the opinion rendered by that court and reported at 66 N.C. App. 459.
*745We find merit in defendant’s petition and thus allow the petition for the purpose of amending the second paragraph of the special order entered by this Court on 9 July 1984 relating to the remand of the case to the Court of Appeals to read as follows:
The decision of the Court of Appeals awarding defendant a new trial is REVERSED, and the case is remanded to that court for consideration of those issues properly preserved for review on their merits.
By order of the Court in Conference, this 8th day of August, 1984.
Meyer, J.
For the Court